Citation Nr: 0637460	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite.


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from June 1976 to 
November 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The competent medical evidence of record demonstrates no 
current residuals of frostbite.


CONCLUSION OF LAW

Residuals of frostbite were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for residuals of frostbite, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim, a July 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for residuals of frostbite.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  This letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  At the September 2005 
Board hearing, the veteran stated that he underwent an 
employment examination for his feet in 1996.  Although that 
examination is not of record, there is no prejudice to the 
veteran because as is discussed below, there is no currently 
diagnosed disability.  Although the veteran first stated at 
the hearing that he was seen for frostbite residuals post-
service discharge, he later stated that the employment 
examination was the only time he was seen with regards to his 
feet.  There is no other indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service entrance examination was negative for 
any feet complaints.  A January 1980 record noted the veteran 
presented complaining of cold weather exposure while on 
patrol.  The veteran noted grey discoloration of the feet, 
decreased motor function, pain, and swelling.  Upon 
examination, there was swelling of the right foot, tenderness 
of the left great toe, and delayed capillary filling.  The 
impression was mild cold weather injury.  The veteran was 
confined to his quarters for 72 hours.  A medical report of 
cold injury assessed mild cold weather injury and possible 
first degree frostbite.  The veteran was given a cold weather 
profile for thirty days, set to expire automatically on 
February 10, 1980.  The veteran's service discharge 
examination was negative for frostbite residuals.  

A February 1996 VA neurological clinic record indicated the 
veteran was seen for bilateral foot drop secondary to 
peripheral neuropathy, diabetic.  

A September 2003 VA feet examination was conducted.  The 
veteran reported that while in Korea in 1978, he fell of a 
cliff and his squad did not find him until the next day.  The 
veteran stated that he was exposed to cold weather and 
obtained frostbite of the feet.  The veteran stated that he 
was evacuated to a hospital where he stayed for two months.  
The veteran reported that he'd had symptoms since 1986, and 
that his legs swelled upon sitting for several hours, but 
that there was no feet pain.  The veteran reported there were 
no flare-ups, no problems with repetitive motion, that he had 
not had feet surgery, and that he did not use assistive 
devices. 

The examiner noted that service medical records indicated 
cold weather exposure and frostbite due to a road march in 
January 1980.  Upon examination, the veteran walked well 
without difficulty.  There was a callus in the ball of each 
foot and in the lateral aspect of each foot at the plantar 
area of the metatarsophalangeal joint of the fifth toe.  
There was edema above the ankles up to the knees.  Where the 
veteran had worn socks and shoes, the tightness had prevented 
edema, such that there was only trace edema in that area.  
There was no tenderness upon manipulation, no hammertoe, no 
other deformity, and no flat feet.  The veteran was able to 
stand, squat, and rise on his toes and heels.  There was 
ankle dorsiflexion to 20 degrees, plantar flexion to 40 
degrees, eversion to 20 degrees, and inversion to 25 degrees, 
all without pain.  There were some areas of hyperpigmentation 
of the skin and no dystrophic changes of the toes.  The 
diagnosis was cold injury of the feet by history, no 
residuals.  The examiner opined that upon review of the 
claims file, current clinical findings, and medical 
literature, it was not at least as likely as not that the 
swelling of the feet was related to the inservice mild cold 
weather injury.  The examiner noted that the pitting edema of 
the legs was above the socks line at the ankle and that the 
tight shoes and socks prevented the edema.  Thus, the 
examiner opined that the edema of legs pointed to a systemic 
cause.  The examiner also noted the edema was not confined to 
the feet, but extended up to the knees.  

At the September 2005 Board hearing, the veteran stated that 
in 1979 or 1980 in Korea, he fell off a cliff and wasn't 
found until the next morning.  He reported that he was taken 
to a hospital and given a cold weather profile.  The veteran 
testified that during service, he experienced tingling in his 
feet, problems running, and problems standing for a long 
time.  The veteran stated that his left foot had always given 
him problems, and that it was swollen, discolored, and had 
peeling skin.  The veteran testified that he had not seen a 
private or VA doctor for frostbite residuals.

The Board finds that the competent medical evidence of record 
does not support service connection for residuals of 
frostbite.  Service medical records demonstrate an inservice 
incurrence of frostbite of the feet.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury).  But the 
September 2003 VA examiner found no current residuals of 
inservice frostbite based on a review of the claims file, the 
current clinical findings, and medical literature.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Thus there is no 
diagnosis of a current disability.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although a VA medical record noted 
foot drop, this diagnosis was secondary to diabetic 
peripheral neuropathy and not residuals of frostbite.  The VA 
examiner did find edema of the feet, but opined that it was 
not at least as likely as not that the edema was not related 
to the inservice frostbite.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Accordingly, because the evidence 
of record shows there is no currently 


diagnosed disability and no nexus between any disability and 
military service, service connection is not warranted for 
residuals of frostbite.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of frostbite is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


